DISSENTING OPINION OP
Mr. JUSTICE TRAVIESO
I dissent from the opinion of the majority in this case.
It is true that there is not in our laws any precept authorizing a judgment creditor to attach salaries not yet accrued to his debtor. I agree that an execution or attachment can only reach a thing in existence.
*515A judgment debtor, who expects salaries to accrue in the future, and his employer, who is to pay them, might refuse to obey an order of attachment like that issued in the instant case. If they should have done so, the creditor might have attached at the end of each month the fourth part of the salary subject to execution. Neither the defendant nor his employer so acted in this case. They accepted the order; and at the end of each month, during fourteen consecutive months, the General Cigar Co., employer of the judgment debtor, delivered to the marshal in custodia legis, a fourth part of the salary already accrued and in existence.
I am of the opinion that the monthly deliveries made to the marshal, in obedience to an order which had not been attacked, when the salaries had already accrued had been converted into a tangible reality, into an attachable property, completed and perfected the attachment upon the amount in the. possession of the marshal; and that the defendant ought not to be permitted, after having submitted voluntarily to the attachment to ask that it be vacated in order that he may gain possession of the funds accumulated during fourteen months and thus mock his creditor.
I am of the. opinion that the order appealed from ought to be reversed and that in lieu thereof another order ought lo be entered sustaining the validity of the attachment as to the amount in possession of the marshal and vacating the order of attachment as to future salaries.